Case 1:19-md-02915-AJT-JFA Document 38 Filed 11/12/19 Page 1 of 2 PageID# 106


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


IN RE: CAPITAL ONE CONSUMER                         )
DATA SECURITY BREACH LITIGATION                     )       MDL No. 1:19md2915(AJT/JFA)
                                                    )

This Document Relates to ALL Cases




                                      PRETRIAL ORDER #2
                             Appointing Defendants' Lead Counsel

       Pursuant to Section 4 of the Initial Order, Pretrial Order #1, issued by this Court on

November 1, 2019[Doc. 3], the Court has received the Notice of Proposal of Defendants' Lead

Counsel [Doc. 31](the "Notice"). Upon consideration of Notice, it is hereby

        ORDERED that the following be, and the same hereby is, appointed and shall serve as

Defendants' Lead Counsel:

        1.      David L. Raiser, Esq.,
                King & Spalding LLP,
                1180 Peachtree Street, N.E.,
                Atlanta, Georgia 30309;

and it is further

        ORDERED that the following be, and the same hereby are, appointed and shall serve as

Defendants' Local Counsel:


        1.      Robert Angle, Esq.,
                Troutman Sanders LLP,
                1001 Haxall Point,
                Richmond, VA 23219;
Case 1:19-md-02915-AJT-JFA Document 38 Filed 11/12/19 Page 2 of 2 PageID# 107
